DETAILED ACTION
Status of Claims
1. 	This office action is in response amendment dated 2/17/2022.
2. 	Claims 1, 3-5, 8-12, 14-16, 19, 21-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8-12, 14-16, 19, 21-27
Claims 1, 3-5, 8-12, 14-16, 19, 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim Limitation
Abstract Idea/Insignificant Activity
A computer-implemented method, comprising: 
receiving, at a server processing device, global positioning system (GPS) location data indicating geographic location of a targeted user mobile device responsive to the targeted user mobile device entering a particular geographic region; 
Insignificant Data Gathering Activity
searching, by the server processing device, using the received location data, an event database comprising records of a plurality of scheduled transportation events to determine a specific scheduled transportation event proximate to the particular geographic region;
Mental Process
applying, by the server processing device, the location data to a geometrical intersection algorithm to determine a jurisdiction of the targeted user mobile device;
Mental Process and/or Mathematical Concepts
filtering, by the server processing device, based on the determined jurisdiction, records of a product database comprising records of a plurality of insurance products, to identify a subset of records representing insurance products available in the jurisdiction;
Mental Process
searching, by the server processing device, the subset of records, to identify a particular insurance product available for the specific scheduled transportation event and in the jurisdiction of the targeted user mobile device;
Mental Process
responsive to identifying the particular insurance product, identifying, by the server processing device, a threshold factor corresponding to the particular insurance product, wherein the threshold factor is based on a number of insurance products delivered in the particular geographic region for the scheduled transportation event;
Mental Process
adjusting, by the server processing device, one or more elements of the particular insurance product in view of the threshold factor; and
Certain Methods of Organizing Human Activity
delivering, by the server processing device, adjusted particular insurance product to the targeted user mobile device.
Certain Methods of Organizing Human Activity

Examiner notes that the claimed invention is ultimately directed to providing adjusted insurance product to a user based on the user’s travel to a particular geographic location.  Providing customized information, such as customized web content, based on information known about a person, such as a profile or personal characteristics, is a fundamental practice long prevalent in our commerce system. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369-70 (Fed. Cir. 2015) (“Capital One Bank”).  “Targeted marketing is a form of “tailoring information based on [provided] data,” which we have previously held is an abstract idea.  The concept is a “fundamental practice” that dates back to newspaper advertisements.  See Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 887 (Fed. Cir. 2019).
Hence, the independent claims recite an abstract idea.
The dependent claims merely limit the abstract idea to – type of threshold factors, type of qualifying event, type of delivery – which are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited in the claims, beyond the abstract idea are: a server processing device and a user mobile device.  Based on Fig. 1, the server and mobile device appear to be generic computing devices.  Thus, Examiner finds that the additional elements have been recited a high level of generality such that the claim limitations amount to no more than mere instructions to apply the judicial exception using generic components.  
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving location information from a user mobile device, searching for schedule transportation events to location, determining jurisdiction of mobile device, searching for insurance products available for scheduled transportation event, identifying threshold factor for insurance product, adjusting insurance product based on threshold factor, and delivering adjusted insurance product to targeted mobile device – using generic components.  
The claims do not describe technical solutions to technical problems.  The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a computer” cannot confer patent eligibility.  Thus, the claimed limitations are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using generic computer to perform the steps of – receiving location information from a user mobile device, searching for schedule transportation events to location, determining jurisdiction of mobile device, searching for insurance products available for scheduled transportation event, identifying threshold factor for insurance product, adjusting insurance product based on threshold factor, and delivering adjusted insurance product to targeted mobile device – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of – delivering an adjusted insurance product to a user mobile device based on a scheduled transportation event to a geographic location – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 8-12, 14-16, 19, 21-27
Claims 1, 3-5, 8-12, 14-16, 19, 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ortgiese et al. (US 2014/0122132 A1) in view of Walker (US 2014/0180736 A1) further in view of Matamala et al. (US 2013/0040649 A1).

Claim 1:
A computer-implemented method, comprising: 
…
searching, by the server processing device, using the received location data, an event database comprising records of a plurality of scheduled transportation events to determine a specific scheduled transportation event proximate to the particular geographic region;
(See Walker: Para 
[0020] (“enabling a searching user to enter at least one of a plurality of search parameters and searching said database for proposed flight itineraries having associated flight parameters that match at least some of said search parameters;”)
[0065] (“The search flight proposal interface 300 allows searching Member A 309 to enter certain flight parameters (or flight terms) that make up the searching member's desired flight itinerary.  As such, a searching member may enter desired flight parameters such as, for example, a desired departure location in departure location search menu 301 and desired destination location in destination location search menu 301.”)
…
filtering, by the server processing device, based on the determined jurisdiction, records of a product database comprising records of a plurality of insurance products, to identify a subset of records representing insurance products available in the jurisdiction;
searching, by the server processing device, the subset of records to identify a particular insurance product available for the specific scheduled transportation event and in the jurisdiction of the targeted user mobile device; 
(See Ortgiese: Para 
[0025] (“The insurance agent then queries 222 a flight database 230 to determine if there are one or more insurance policies available for the flight in question. The database comprises flight identification information, airline partners, and the number of flight accident insurance policies already sold and/or remaining to be sold.”)
[0037] (“FIG. 5 illustrates a “+1 Click” option 500 that allows a traveler to indicate his or her desire to apply for flight accident insurance through an online travel booking service, such as expedia.com.  The traveler applies merely by clicking 502 an “add item” box in the offer after they have input their flight, personal and payment information into the travel booking service.  Some jurisdictions, such as Germany, may require two clicks.  A first click may be required to indicate the desire to apply for coverage and a second click may be required to indicate acceptance of terms and conditions.”)

responsive to identifying the particular insurance product, identifying, by the server processing device, a threshold factor corresponding to the particular insurance product, wherein the threshold factor is based on a number of insurance products delivered in the particular geographic region for scheduled transportation event;
adjusting, by the server processing device, one or more elements of the particular insurance product in view of the threshold factor; and 
See Ortgiese: Para 
[0054] (“Different airlines have different safety records.  The Risk Premium therefore, can be adjusted for different airlines. A simple and effective method for adjusting for different airlines is to adjust the Risk Premium according to the average GDP in the country that an airline is domiciled in.  The premise is that countries with higher GDPs will have newer planes that are better maintained with more strict safety procedures and better training programs.  Hence their risk of crashes will be lower.”), 
[0055] (“Table 3 presents exemplary Insurance Ratings and associated Risk Premiums as a function of the GDP of the country that an airline is from”); 
[0057] (“The first 10 seats may have the standard Risk Premium, but the next ten may have a larger Risk Premium to reflect the higher catastrophic risk exposure.”)
[0059] (“If the operating carrier is unknown, then the Risk Premium is set according to which airline has the lowest insurance rating.”)
[0061] (“The Risk Premium may be adjusted according to the specific itinerary of a given traveler”),
delivering, by the server processing device, adjusted particular insurance product to the targeted user mobile device.
(See Ortgiese: Fig. 6; Para [0075])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Ortgiese as it relates to flight insurance to include the above noted disclosure of Walker at it relates to shared flight itinerary.  The motivation for combining the references would have been to invite another to book a shared flight based on available flight accident insurance policies.

The combination of Ortgiese + Walker does not specifically disclose:
receiving, at a server processing device, global positioning system (GPS) location data indicating geographic location of a targeted user mobile device responsive to the targeted user mobile device entering a particular geographic region; 
(See Matamala: Para [0008] (“Further, the position determination engine includes a location module configured to estimate a location of a mobile device communicatively associated with an antenna of the one or more antennas in the wireless network.”)
…
applying, by the server processing device, the location data to a geometrical intersection algorithm to determine a jurisdiction of the targeted user mobile device; 
(See Matamala: Para [0102] (“Equation 1 and Equation 2 may identify the common region(s) as a geometry obtained when all the constraints intersect.  In other words, according to Equations 1 and 2, the mobile device 105 may be present in a region where the ring roads of the reference sector and the non-reference sector intersect or the mobile device may be present in the non-reference sector, the reference sector, the reference ring, the non-reference ring and the road map”))
However, Matamala discloses the above limitations.

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Ortgiese + Walker to include the above noted disclosure of Matamala as it relates to mobile location estimation.  The motivation for combining the references would have been for a travel agency to offer travel discount to air travelers based on their location.

Claims 12, 19 are similar to claim 1 and hence rejected on similar grounds.

Claim 3: 
wherein the threshold factor is based on a user capacity value associated with the specific scheduled transportation event as defined by a third party provider of the particular insurance product.
(See Ortgiese: Para [0044], [0049], [0052])

Claim 14 is similar to claim 3 and hence rejected on similar grounds.

Claim 4: 
wherein the threshold factor is based on a risk value associated with the specific scheduled transportation event as defined by a third party provider of the particular insurance product.
(See Ortgiese: Para [0051] - [0053])

Claim 15 is similar to claim 4 and hence rejected on similar grounds.

Claim 5: 
wherein the threshold factor is based on a monetary value associated with the specific scheduled transportation event as defined by a third party provider of the particular insurance product.
(See Ortgiese: Para [0044])

Claim 16 is similar to claim 5 and hence rejected on similar grounds.

Claim 8: 
wherein selecting the particular insurance product comprises processing user-specific data relating to the specific scheduled transportation event.
(See Ortgiese: Para [0047])

Claim 9: 
wherein the particular insurance product is delivered to the targeted user mobile device in near real-time.
(See Ortgiese: Para [0032], [0033])

Claim 10: 
wherein delivery of the particular insurance product to the targeted user mobile device is triggered by detection of the specific scheduled transportation event.
(See Ortgiese: Para [0051] - [0053])

Claim 11: 
wherein the particular insurance product is delivered on-demand in response to a user-initiated request via the targeted user mobile device for available insurance products.
(See Ortgiese: Para [0002], [0003])

Claim 24:
identify, by the server processing device, a receipt based on one or more of an email of the targeted user mobile device and a browsing history of the targeted user mobile device; 
(See Ortgiese: Para [0036])
wherein searching, by the server processing device, the event database further comprises using the identified receipt to determine the specific scheduled transportation event proximate to the particular geographic region.
(See Walker: Para [0054], [0056])

Claim 25 is similar to claim 24 and hence rejected on similar grounds.

Claim 26:
verifying, based on contextual information from a Wi-Fi network to which the targeted user mobile device is connected, the received location data.
(See Matamala: Para [0008], [0009])

Claim 27 is similar to claim 26 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
101
Applicant argues that the claims integrate the abstract idea into a practical application for product targeting that improves the technical field of networking by localizing the product targeting according to information related to the targeted user mobile device and a specific scheduled transportation event, minimizing irrelevant product targeting and thereby lightening the packet transmission burden upon the network.  The technique also reduces the computational load upon the system by reducing wasteful processing when searching the product database, e.g., by filtering the records of the product database as claimed.  Various dependent claims further contribute improvements to the functioning of a computer or other technical field, e.g., claims 26-27, which improve the reliability of the system by verifying the location data.
Examiner finds this unpersuasive.  It is difficult to imagine how adjusting an insurance product and delivering the adjusted insurance product to a target user mobile device could even purport to improve the technical field of networking.  It is not clear how filtering database records can improve networking.  Further, there is no mention of minimizing irrelevant product targeting in the Specification.  Nor does minimizing product targeting improve network packet transmission.  Applicant is not laying claim to a new router or similar such networking product.  Similarly, Applicant cannot lay claims to location verification (as recited in claims 26-27) because location determination and verification via wireless network has been invented long before the filing date and has been in widespread use worldwide for the last two decades.
A close look at the Applicant’s Specification reveals that the invention is aimed at selling flight insurance products – and not on improving any kind of technology.
Para [0014] (“In some implementations, the current subject matter can detect information about a user, such as the geo-location of the users, bank account transactions, retail purchases, etc., to determine the appropriate insurance product offerings for the qualifying episodic event associated with the user.  Traditionally, carriers issue products to consumers predicated on the appropriate product filing and applicable regulations of jurisdiction in which the consumer is domiciled.  To file a product nationally can take years to achieve and most products never get approval in all 50 states.  Without an appropriate product filing, an insurance carrier is forbidden from selling in unlicensed territories, thus creating a problem for brokers or agents working for single insurance carriers, as they are unable to sell products in every state.  The transaction management system as disclosed herein can act as an aggregator where necessary by offering products from any number of insurance carriers as may be required to maximize the coverage to its customers.”)
Para [0015] (“Based on the geo-location of the users as indicated by their client devices, the transaction management system can determine which insurance products are available in that geo-location and automatically issue a product offering from the appropriate carrier in real-time.  Although the insurance products offered may be different depending on the location of the users, the transaction management system can provide a user experience that remains unchanged and seamless to the consumer, regardless of the particular carrier associated with the product.  As an example, although a first insurance carrier may have an approved $1,000,000 flight insurance product within a first jurisdiction, they may not have the same product available in a second jurisdiction.  When a user is in the second jurisdiction, however, the transaction management system of the disclosure can issue customers a product from a second insurance carrier or any other insurance carrier that provides the same or similar benefits.  This allows the system to be agnostic to the back-end insurance carrier supporting the products and even create a marketplace where carriers can bid on the products.”)
Examiner finds that the inventive concept disclosed in the Specification is directed to solving a marketing and sales problem of selling insurance products that are available at a jurisdiction where the carrier does not have license to sell.  To overcome this problem, the transaction management system acts an intermediary aggregator who can offer an insurance product that is available in a particular geographic location to a passenger traveling to that location.  The method as claimed is not focused on improving technology.  It may lead to the purchase of insurance products by a prospective passenger thereby increasing the bottom line of an insurance carrier but that is an improvement to the abstract idea and not to technology.  The focus of the invention is not to improve the performance of computers or any underlying technology; instead, the focus of the invention to sell insurance products to users at a geographic location.
As noted in Prong 1 above, providing customized information, such as customized web content, based on information known about a person, such as a profile or personal characteristics, is a fundamental practice long prevalent in our commerce system. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369-70 (Fed. Cir. 2015) (“Capital One Bank”).  “Targeted marketing is a form of “tailoring information based on [provided] data,” which we have previously held is an abstract idea.  The concept is a “fundamental practice” that dates back to newspaper advertisements.  See Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 887 (Fed. Cir. 2019). 
The Federal Circuit also held ineligible claims directed to “using a computer to deliver targeted advertising to a user.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1362-63 (Fed. Cir. 2020).  The claims in that case also did not recite buying or selling advertisements, but the claims recited advertising activities.  See Customedia, 951 F.3d at 1352-63 (“The claims at issue here are directed to the abstract idea of using a computer to deliver targeted advertising to a user, not to an improvement in the functioning of a computer.”).
In sum, “the claimed invention merely improves the abstract concept using a mobile device as a tool.  This is not what the Supreme Court meant by improving the functioning of the computer itself nor is it consistent with [the Federal Circuit’s] precedent applying this concept.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1363 (Fed. Cir. 2020).  
Applicant asserts that the claims provide a technique that far outstrips the capabilities of “newspaper advertisements” which could not hope to provide for tailored offerings of insurance products to a mobile device responsive that the device’s entry to a particular geographic area.
Examiner finds this unpersuasive because such tailored offering on a mobile device is no different from a tailored offering to a user in person when he/she enters a particular geographic area which is a commercial/legal interaction and thus an abstract idea.  An abstract idea cannot be made non-abstract simply by implementing on a user mobile device.  See  Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) (“[M]erely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claim[] any less abstract.”).  
This problem predates mobile devices and is the modern equivalent of presenting printed insurance product offers to a passenger at a location.  The problem is not technical, but rather is placed in a technical context, which is insufficient to confer eligibility. “The Supreme Court and this court have repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.” Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016).
See also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363–64 (Fed. Cir. 2015) (“Nor does the claims’ recitation of “present[ing] [offers] to potential customers” and “gathering . . . statistics generated during said testing about how the potential customers responded to the offers” provide a meaningful limitation on the abstract idea.”).
Applicant asserts that the claimed technique benefits the functioning of a computer similar to that of McRO.
Examiner disagrees.
Unlike the claimed invention in McRO that improved how the physical display operated to produce better quality images leading to an improved technological result, the claimed invention here is directed to offering tailored insurance product based on the user location.  This present invention describes certain methods of organizing human activity, but also does not improve a display mechanism as was the case in McRO.
Applicant asserts that the claimed limitations such as “receiving … location data indicating geographic location …;” “searching … an event database …;” “applying … algorithm …;” “filtering … records …;” “searching …subset of records …;” are additional elements that integrate the judicial exception into a practical application.
Examiner disagrees.
The features identified by the Applicant are not additional elements but the abstract ideas that are implemented on the server.
It appears that what Applicant considers to be the “practical application” is merely the abstract idea itself, namely, the fundamental economic practice of offering insurance products to a user mobile device based on location.  But an abstract idea itself cannot integrate the abstract idea into a practical application. See Trading Techs. Int'l, Inc. V. IBG LLC, 921 F.3d 1378, 1385 (Fed. Cir. 2019) (quoting SAP, 898 F.3d at 1171 (“The abstract idea itself cannot supply the inventive concept, ‘no matter how groundbreaking the advance.”’).
The question is not whether the claimed invention itself is a practical application; instead, the question is whether the claim includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application.  What Applicant refers to as additional elements are a series of abstract ideas as set forth in Prong One above.  Rather, as set forth in Prong Two, the only additional elements are a server processing device and user mobile device.  When a claim’s additional elements are computer components, and the claim “merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea,” this is not enough to integrate an abstract idea into a practical application.
Neither the server nor the mobile device has been improved.
Rather than being directed to any specific asserted improvement in technological capabilities, the Specification supports the view that the claimed subject matter is directed to using a generic server to perform the recited scheme so as to deliver insurance products to a targeted mobile device based on its geographic location 
Applicant does not explain how claim 1 improves “computer functionality itself” rather than perhaps focusing “on economic or other tasks for which a computer is used in its ordinary capacity.
Applicant argues that the present claims are similar to claim 1 and dissimilar from claim 3 of Example 37 – Relocation of Icons on a Graphical User Interface.
Examiner finds this unpersuasive because Example 37 involved improvement in the GUI.  The hypothetical claim 1 of Example 37 required the GUI to function in a specific manner that results in an improved user interface for electronic devices.  There is no comparable improvement to a user interface in the claimed invention.
Applicant also analogizes the claims to Rapid Litig. Mgmt; Finjan.
Examiner finds no basis to compare the present claims to the above mentioned cases.  For example, In Finjan, the court found that claims directed to a behavior-based virus scan constituted an improvement in computer functionality over the “traditional, ‘code-matching’ virus scans.”  The court determined that the claimed method in Finjan employs a new kind of file, allows access to be tailored for different users, and allows the system to accumulate and use newly available, behavior-based information about potential threats.  In contrast, the instant claims present no such new type of processing to create a file that improves computer performance.  Applicant’s claims do not employ a newly generated file containing a security profile in a downloadable, and do not use such generated security profile to enable a computer security system to improve on or add computer functionality by reciting specific steps accomplishing the desired security results.  Similarly, the differences between instant claims directed to offering insurance products to a user mobile device and preparing hepatocytes of Rapid Litigation Management could not be more stark.
Finally, Applicant takes issue with Examiner’s statement from previous office action regarding Example 40 Adaptive Monitoring of Network Traffic Data by asserting that Applicant is not conflating network traffic with air traffic but providing evidence of eligibility.
The difficulty with Applicant’s argument is that Example 40 was deemed patent-eligible because it provided network data flow measurement for diagnosis.  See 2019 Eligibility Examples, 11.  The guidelines said the claims recited “collecting at least one of network delay, packet loss, or jitter …..”   Thus, Example 40 addressed technological difficulties related to analyzing data packet flow in networks.  Applicant has neither identified nor demonstrated that the present claims provide any technical improvements that are comparable to packet data flow analysis.  Claim 1 does not recite any communications network, let alone improvements to network technology.  As noted earlier, any improvement in the invention lies in the abstract idea – delivering adjusted insurance product to a targeted user mobile user device.  At most, this may be an improvement to the business of marketing insurance products but that that does not qualify as being a patent eligible technical improvement.
Previously Addressed Arguments
Applicant argues that similar to claim 1 of Example 40 – Adaptive Monitoring of Network Traffic Data, the claimed technique avoids excess traffic volume using a specified improvement over prior art systems.
Examiner disagrees.
It is not clear on what basis Applicant compares the current claims to Example 40.  Perhaps Applicant is conflating network traffic (IP packet level) with air traffic which is clearly not persuasive.  Furthermore, the pending claims are directed to adjusting and presenting an insurance product to a user which constitutes sales or marketing activities and thus falls under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, they do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]:  It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology.  For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the trader but did not improve computers or technology.
See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. Apr 30, 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, ’556 patent at 2:26–39, not on improving computers or technology.”).
Similarly here, any purported improvement in the claims is in the judicial exception itself and not in the technology.  Delivering an adjusted insurance product to a user mobile device based on a scheduled transportation event to a geographic location may improve the insurer or the traveler but it does not improve computers or technology.
Providing customized information, such as customized web content, based on information known about a person, such as a profile or personal characteristics, is a fundamental practice long prevalent in our commerce system. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369–70 (Fed. Cir. 2015) (“Capital One Bank”).  In Bridge & Post, the claims related to tracking user communications and activity over a network on a client computing device by tagging network traffic of the user with a user identifier and collecting that user information. Bridge & Post, 778 F. App’x at 890 (holding claims recited the abstract idea of communicating information with a personalized marking by tagging user traffic with an identifier to capture the user’s network traffic information).  See Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 887 (Fed. Cir. 2019) (“Targeted marketing is a form of tailoring information based on [provided] data, which we have previously held is an abstract idea.  The concept is a fundamental practice that dates back to newspaper advertisements.” (quotation marks and citations omitted)).
For the above reasons, the claims are patent ineligible.
Previously Addressed Arguments
Applicant argues that claims are similar to claim 3 in “Example 46 – Livestock Management” from Appendix 1 to the October 2019 Update.
Examiner respectfully disagrees.
In Claim 3 of Example 46, step (d) goes beyond merely automating the abstract ideas and instead actually uses the information obtained via the judicial exception to take corrective action by operating the gate and routing the animals in a particular way.  This is an “other meaningful limitation” that integrates the judicial exception into the overall livestock management scheme and accordingly practically applies the exception, such that the claim is not directed to the judicial exception.
In contrast with Claim 3 of Example 46, Claim 1 of the current invention merely describes the steps of receiving location information from a user mobile device, searching and identifying episodic events in a database, selecting product offering corresponding to episodic event, adjusting product offering based on other offerings in the area, and delivering the product offering to targeted mobile device.  There is no feedback system whereby information received about animal behavior pattern is used to control a gate so that an animal that does not exhibit aberrant behavior may freely pass through the gate.  The present case bears no similarity whatsoever to monitoring a gate based on animal behavior.  Rather the present claims are directed to the fundamental economic practice of delivering product offerings to a user mobile device.
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant argues that Matamala does not determine receive location data response to the targeted user mobile device entering a particular geographic location.
Examiner finds this unpersuasive because the limitation of determining the location of a mobile device is obvious in view of the prior art.  Matamala teaches estimating a sector geometry representative of a coverage area of an antenna based on a tower data of the wireless network; and a location of a mobile device based on the sector geometry of the antenna, the geospatial model of the geospatial feature and the one or more range bands of the antenna.  It would have been obvious that as a mobile device enters a new geographic location with different tower and antennas, Matamala would determine the location of device based on the new tower data and new geospatical model and antenna range bands.
Applicant argues that the cited combination does not teach “searching, by the server processing device, using the received location data, an event database comprising records of a plurality of scheduled transportation events to determine a specific scheduled transportation event proximate to the particular geographic region;” because Walker’s technique does not involve location data of a targeted mobile device.
Examiner disagrees because the above limitation is obvious in view of the combination of Matamala + Walker combination where Matamala provides the location data and Walker teaches searching for scheduled transportation.
Applicant argues that Matamala does not teach “applying, by the server processing device, the location data to a geometrical intersection algorithm to determine a jurisdiction of the targeted user mobile device; because Matamala does not apply location data to an algorithm but instead applies antennae to cited algorithms and it is therefore inappropriate to equate Matamala’s equations with the application of location data to a geometrical interaction algorithm.
Examiner disagrees.
Examiner first notes that Applicant’s own Specification mentions algorithms at a very high level of generality.  As per Para [0038] of the Specification, a geometrical intersection algorithm can be employed by the platform 301 to determine in which jurisdiction the user 310 is located.  As per Para [0065] of the Specification, an algorithm is here, and generally, conceived to be a self-consistent sequence of steps leading to a desired result.  Hence, the Specification merely states that a jurisdiction is determined by applying a sequence of steps leading to a result.  The Specification pointedly does not specify any particular algorithm or a particular sequence of steps.  
Examiner notes that Para [0102] – [0104] and Figs. 9A-9D of Matamala teaches estimating a common region and location based on equations 1-3.  Under the broadest reasonable interpretation (BRI), applying a set of equations to estimate a location meets the limitation of “applying location data to a geometrical intersection algorithm.” For the above reasons, Applicant’s arguments are not persuasive.
Applicant argues that Ortgiese does not teach “adjusting, by the server processing device, one or more elements of the particular insurance product in view of the threshold factor; because threshold factor is based on a number of insurance products delivered in the particular geographic region for the scheduled transportation event and none of inflation, insurer’s experience and itinerary of Ortgiese teaches adjusting one or more elements of the particular insurance product.
Examiner disagrees.
Para [0054] of Ortgiese teaches adjusting risk premium based on GDP of the country where the airline is domiciled in based on the premise that countries with higher GDPs will have newer planes that are better maintained with more strict safety procedures and better training programs and hence their risk of crashes will be lower.  
Therefore, it would have been obvious that if a passenger is traveling to a high GDP country with higher airlines safety record, then his/her risk threshold will be higher and therefore the risk premium will be adjusted downward.  Similarly, if the user is traveling to a low GDP is traveling to a low GDP country with poorer airline safety record then the user’s risk threshold will be lower and consequently his/her risk premium will be higher.  For the above reasons, Ortgiese teaches the limitation of adjusting insurance product based on threshold factor.
Lastly, the newly added limitation of “filtering, by the server processing device, based on the determined jurisdiction, records of a product database comprising records of a plurality of insurance products, to identify a subset of records representing insurance products available in the jurisdiction;” is taught by Para [0025] (“determine if there are one or more insurance policies available for the flight in question.”) and [0037] (“FIG. 5 illustrates a “+1 Click” option 500 that allows a traveler to indicate his or her desire to apply for flight accident insurance through an online travel booking service, such as expedia.com.”) of Ortgiese.
For the above reasons, Applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693